 
Exhibit 10.1


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR DIRT MOTOR SPORTS, INC. SHALL HAVE
RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.  NOTWITHSTANDING THE FOREGOING, THIS NOTE MAY BE PLEDGED IN
CONNECTION WITH A LOAN OR FINANCING ARRANGEMENT SECURED BY THIS NOTE.


AMENDED AND RESTATED
SECURED PROMISSORY NOTE
 
 
U.S. $2,000,000.00 
No.: Lernerville 001-AR 
 Issuance Date: March 31, 2009
Maturity Date: November 7, 2010

 


FOR VALUE RECEIVED, the undersigned, World Racing Group, Inc., a Delaware
corporation, f/k/a DIRT Motor Sports, Inc., and Boundless Racing, Inc., a Texas
corporation (the "Companies"), hereby jointly and severally promise to pay to
the order of Helen W. Martin, or her assignees (the "Payee"), at such address as
the Payee may designate in writing to the Companies, the principal sum of TWO
MILLION AND 00/100 DOLLARS ($2,000,000.00), or such other amount as may be
outstanding hereunder, in such coin or currency of the United States of America
as at the time shall be legal tender for the payment of public and private debts
and in immediately available funds, as provided in this note (this "Note").  If
the capital gains income tax rate imposed by the Internal Revenue Code of 1986,
as amended, on any capital gains realized by Payee with respect to this Note
exceeds fifteen percent (15%) the Companies shall, upon written notice from
Payee, immediately reimburse Payee for the amount of any such tax in excess of
fifteen percent (15%), such payment to be treated as additional principal
hereunder.


This Note amends and restates that certain Secured Promissory Note issued on
November 7, 2007, in the principal amount of TWO MILLION THREE HUNDRED THOUSAND
DOLLARS ($2,300,000) (“Old Note”), which Old Note was issued in exchange for the
SECURED PROMISSORY NOTE made by Boundless Racing, Inc. a Texas Corporation and
wholly owned subsidiary of DIRT Motor Sports, Inc. and Helen W. Martin dated
November 7, 2004.  The amount paid by Companies to Payee in consideration for
the amendments and restatement of the Old Note is the sum of TWO HUNDRED
THOUSAND DOLLARS ($200,000) (“Principal Deposit”), NINETY FOUR THOUSAND DOLLARS
($94,000) of which shall be in the form of a check made payable to “Lernerville
Speedway, Inc.”  The Payee and Companies (together, the “Parties”) acknowledge
the receipt and sufficiency of the Principal Deposit as consideration for the
amendment and restatement of the Old Note as set forth herein.  The Parties
further agree and acknowledge that, except as specifically set forth in Section
4 of this Note, as a result of the amendments and restatement of the Old Note,
as set forth under the terms of this Note, the Companies shall be relieved of
any and all obligations under the terms of the Old Note, including payment of
principal and accrued but unpaid interest thereon.

 
-1-

--------------------------------------------------------------------------------

 


1. Payment of Principal.
 
(a) Beginning on the date of issuance of this Note, the outstanding principal
amount due hereunder shall increase monthly by a rate per annum equal to ten
percent (10.0%) through the Maturity Date; and
 
(b) Beginning April 30, 2009, the Companies shall pay Payee the sum of THIRTY
THOUSAND DOLLARS ($30,000) monthly (“Principal Payments”), which amount shall
reduce the total amounts due and payable to Payee under the terms of this Note,
according to the schedule set forth as Schedule A to this Note.  All amounts
remaining due and payable to Payee hereunder shall be paid in full on the
Maturity Date.
 
2. Optional Prepayment. The Companies may, at their sole election and option,
prepay all or any part of the principal of this Note, before the Maturity Date
without penalty or premium.    In the event all amounts due and payable Payee
under the terms of this Note are paid in full on or before August 31, 2009 (the
“Early Prepayment Date”), the Principal Deposit shall be credited to the
Companies, and applied to reduce such total amount due and owing to Payee as set
forth under the terms of this Note.  In the event all amounts due and payable
Payee under the terms of this Note are not paid in full on or before the early
Prepayment Date, the Principal Deposit shall be retained by Payee and shall not
offset or otherwise reduce such total amounts due and payable to Payee under the
terms of this Note, which amounts shall be paid to Payee as set forth hereunder.
 
3. Security.   This Note shall continue to be secured by a Mortgage, a copy of
which is attached  as Exhibit A to the Old Note (the “Mortgage”).  In the event
of the payment in full of all amounts due under the terms of this Note on or
before the Maturity Date, the Payee shall execute any and all documents
reasonably requested by Companies necessary to terminate the Mortgage and
release such security interest of Payee to secure payment of all amounts due
Payee hereunder.
 
4. Events of Default.   At the option of the Payee, the entire principal balance
of this Note shall at once become due and payable, without further notice or
demand, upon the occurrence at any time of any of the following events of
default ("Events of Default"); provided, however, except as set forth in Section
4(c) below, an Event of Default shall only occur if such Event of Default
continues for a period of ninety (90) days after the receipt by the Companies of
written notice from the Payee of the occurrence of such Event of Default
(“Default Notice”); provided, further, such Event of Default shall be deemed to
have occurred in the event the Companies shall fail to make the final payment of
all amounts due under the terms of this Note on the Maturity Date, and such
failure continues for a period of sixty (60) days after the receipt by the
Companies of a Default Notice:
 
(a) the Companies shall fail to make any payment of principal when due
hereunder.  In the event the Companies fail to make any payment of principal
when due hereunder, and such failure continues for ten (10) days, the principal
amount due under the terms of this Note shall increase by an amount equal to ten
(10) percent of such payment; or
 
(b) the failure by the Companies to perform any material covenant, agreement or
obligation contained in this Note or in the Mortgage; or

 
-2-

--------------------------------------------------------------------------------

 

(c) the Companies or either of them shall  (i) voluntarily seek, consent to or
acquiesce in the benefit or benefits of any Debtor Relief Law (as hereinafter
defined) or (ii) become party to (or be made the subject of) any proceedings
provided by any Debtor Relief Law, other than as a creditor or claimant, that
could suspend or otherwise adversely affect the rights of Payee granted
hereunder (unless in the event such proceeding is involuntary, the petition
instituting the same is dismissed within ninety (90) days of the filing of
same).  As used herein, the term “Debtor Relief Law” means the United States
Bankruptcy Code and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally; or
 
(d) the Companies shall fail to make any annual payment of rent or utility costs
due to Payee in advance of the year for which such payments are due; or
 
(e) the Companies fail to provide racing tickets to Payee as previously agreed
upon in writing; or
 
(f) the Companies fail to provide or otherwise make available to Payee audited
financial reports, including income statement and balance sheet, within three
(3) months after the end of the fiscal year of the Companies; or
 
(g) the Companies default in the payment of any amount due from the Companies or
either of them with respect to any creditor which has a security interest in the
same property which secures payment of this Note to Payee under the Mortgage.
 
 In the event any one or more of the Events of Default specified above shall
have occurred, after expiration of any right to cure as set forth in Section 4
above, the holder of this Note shall be entitled to all amounts due under the
terms of the Old Note on the date hereof, as if such Old Note had not been
amended and restated hereunder, which amounts shall become immediately due and
payable; provided, however, the Companies shall be credited with, and the total
amount due under the terms of the Old Note as of the date hereof, shall be
reduced by, any and all amounts paid to the Payee under the terms of this Note
up to and including the date of the Event of Default, including the Principal
Deposit.  In addition to the foregoing, the  holder of this Note may (i) enforce
its rights, under this Note and/or under the Mortgage and/or (ii) proceed to
protect and enforce its rights either by suit in equity and/or by action at law,
or by other appropriate proceedings, whether for the specific performance of any
covenant or agreement contained in this Note or in the Mortgage or in aid of the
exercise of any power or right granted by this Note or the Mortgage, or to
enforce any other legal and equitable right of the holder of this Note or in the
Mortgage.

 
-3-

--------------------------------------------------------------------------------

 


5. CONFESSION OF JUDGMENT.    THE COMPANIES HEREBY EMPOWER ANY ATTORNEY OF ANY
COURT OF RECORD WITHIN THE COMMONWEALTH OF PENNSYLVANIA, AFTER THE OCCURRENCE OF
ANY EVENT OF DEFAULT HEREUNDER, AND EXPIRATION OF ANY RIGHT TO CURE AS SET FORTH
IN SECTION 4 ABOVE, TO APPEAR FOR THE COMPANIES AND, WITH OR WITHOUT COMPLAINT
FILED, CONFESS JUDGMENT, OR A SERIES OF JUDGMENTS, AGAINST THE COMPANIES IN
FAVOR OF THE PAYEE, OR ANY HOLDER HEREOF, FOR THE ENTIRE PRINCIPAL BALANCE OF
THIS NOTE, AND ANY INTEREST THEREON, TOGETHER WITH REASONABLE ATTORNEY’S FEES
AND COSTS OF SUIT, AND FOR DOING SO, THIS NOTE, OR A COPY VERIFIED BY AFFIDAVIT
SHALL BE SUFFICIENT WARRANT.  THE COMPANIES HEREBY FOREVER WAIVE AND RELEASE ALL
ERRORS IN SUCH PROCEEDINGS AND ALL RIGHTS OF APPEAL.  THE COMPANIES, BEING FULLY
AWARE OF THEIR RIGHTS TO PRIOR NOTICE AND A HEARING ON THE VALIDITY OF ANY
JUDGMENT OR OTHER CLAIMS THAT MAY BE ASSERTED AGAINST THEM BY THE PAYEE
THEREUNDER BEFORE JUDGMENT IS ENTERED, FREELY, KNOWINGLY AND INTELLIGENTLY WAIVE
THESE RIGHTS AND EXPRESSLY AGREE AND CONSENT TO PAYEE’S JUDGMENT AGAINST THEM BY
CONFESSION PURSUANT TO THE TERMS THEREOF.  THE COMPANIES FURTHER AGREE AND
ACKNOWLEDGE THAT, AS A RESULT OF THE ENTRY OF JUDGEMENT UPON THE OCCURRENCE OF
AN EVENT OF DEFAULT, AND EXPIRATION OF ANY RIGHT TO CURE AS SET FORTH IN SECTION
4 ABOVE, PAYEE MAY, WITHOUT EITHER NOTICE OR A HEARING, COMMENCE FORECLOSURE
PROCEEDINGS WITH RESPECT TO THE REAL ESTATE SUBJECT TO THE MORTGAGE.  BEING
FULLY AWARE OF THEIR RIGHTS AFTER JUDGMENT IS ENTERED, THE COMPANIES HEREBY
FREELY, KNOWINGLY AND INTELLIGENTLY WAIVE THEIR RIGHTS TO NOTICE AND A HEARING
AND EXPRESSLY AGREE AND CONSENT TO PAYEE’S TAKING SUCH ACTION AS MAY BE
PERMITTED UNDER APPLICABLE STATE AND FEDERAL LAW WITHOUT PRIOR NOTICE TO THE
COMPANIES.
 
6. WAIVER OF JURY TRIAL.  THE COMPANIES IRREVOCABLY WAIVE ANY AND ALL RIGHTS THE
COMPANIES MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  THE COMPANIES
ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.
 
7. Waiver.  Except as expressly provided herein, each Company, and each surety,
endorser, guarantor and other party ever liable for the payment of any sum of
money payable on this Note, jointly and severally waive demand, presentment,
protest, notice of non-payment, notice of intention to accelerate, notice of
protest and any and all lack of due diligence or delay in collection or the
filing of suit hereon with may occur.
 
8. Cumulative Rights.  No delay on the part of the holder of this Note in the
exercise of any power or right under this Note shall operate as a waiver
thereof, nor shall a single or partial exercise of any other power or
right.  Enforcement by the holder of this Note of any security for the payment
hereof shall not constitute any election by it of remedies so as to preclude the
exercise of any other remedy available to it.
 
9. Notices.  Any notice or demand given hereunder by the holder hereof shall be
deemed to have been given and received (i) when actually received by a Company,
if delivered in person, or (ii) if mailed, on the earlier of the date actually
received or (whether ever received or not) three Business Days (as hereinafter
defined) after a letter containing such notice, certified or registered, with
postage prepaid, addressed to Maker, is deposited in the United States
mail.  The address of the Companies is 7575 West Winds Blvd., Suite D, Concord,
NC 28027, or such other address as the Companies shall advise the holder hereof
by certified or registered letter by this same procedure.  “Business Day” means
every day which is not a Saturday, Sunday or legal holiday.

 
-4-

--------------------------------------------------------------------------------

 

10. Successors and Assigns.  This Note and all covenants, promises and
agreements contained herein shall be binding upon and inure to the benefit of
the respective legal representatives, personal representatives, devisees, heirs,
successors and assigns of Payee and the Companies.
 
11. Governing Law.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.  IN CASE ANY ONE OR MORE OF
THE PROVISIONS CONTAINED IN THIS NOTE SHALL FOR ANY REASON BE HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF.
 
12. Attorneys’ Fees and Costs.  In the event an Event of Default shall occur,
and in the event that thereafter this Note is placed in the hands of any
attorney for collection, or in the event this Note is collected in whole or in
part through legal proceedings of any nature, then and in any such case the
Companies promise to pay all costs of collection, including, but not limited to,
reasonable attorneys’ fees incurred by the holder hereof on account of such
collection, whether or not suit is filed.
 
13. Headings.  The headings of the sections of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.
 
Executed as of the day and year first above written by the undersigned,
intending to be legally bound hereby.


 
-5-

--------------------------------------------------------------------------------

 



ATTEST:
WORLD RACING GROUP, INC.
 
f/k/a DIRT MOTOR SPORTS, INC.
   
/s/ Daniel W.
Rumsey                                                                
By: /s/ Brian M. Carter
Secretary
Name: Brian M. Carter
(Corporate Seal)
Title: Chief Executive Officer
     
BOUNDLESS RACING, INC.
   
/s/ Daniel W.
Rumsey                                                                
By: /s/ Brian M. Carter
Secretary
Name:  Brian M. Carter
(Corporate Seal)
Title: Chief Executive Officer
   
 
 
 
AKNOWLEDGED AND AGREED TO:
 
 
 
 
LERNERVILLE SPEEDWAY, INC.
     
By: /s/ Helen W. Martin
 
Name: Helen W. Martin
 
Title:  President
     
HELEN W. MARTIN
 
/s/ Helen W. Martin
Helen W. Martin
 
     


















 
 

--------------------------------------------------------------------------------

 

 
 